              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LUCILLE ANDERSON, SARA ALAMI,              )      CIVIL ACTION FILE NO.
GIANELLA CONTRERAS CHAVEZ,                 )      1:20-CV-03263
DSCC, and DEMOCRATIC PARTY                 )
OF GEORGIA, INC.,                          )
                                           )
Plaintiffs,                                )
                                           )
v.                                         )
                                           )
BRAD RAFFENSPERGER, in his official )
capacity as the Georgia Secretary of State )
and the Chair of the Georgia State         )
Election Board; et al.,                    )
                                           )
Defendants.                                )
___________________________________ )

   FULTON COUNTY DEFENDANTS’ RESPONSE TO PLAINTIFFS’
 SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR MOTION
             FOR PRELIMINARY INJUNCTION

       As stated by many of our county co-defendants, Plaintiffs still cannot

 demonstrate they have an injury that is traceable to or redressable by the Fulton

 Defendants. In fact, Plaintiffs largely agree that the Fulton County Defendants

 have properly allocated equipment to the various precincts in the county and only

 expect waits minutes longer than their proposed threshold at two (2) out of the
    two hundred and fifty-five (255) precincts in the County. Accordingly, there is no

    basis for this Court to order any relief as to the Fulton County Defendants.

                  ARGUMENT AND CITATION OF AUTHORITY

          A.     Plaintiffs still cannot show any injury.

         In an attempt to show an injury, Plaintiffs largely restate their prior

arguments about wait times and continue to assume that a 31-minute wait is

unconstitutional while a 29-minute wait is constitutional. [Doc. 148, pp. 3-6].

Despite abandoning their attempt to gain relief on the number of polling locations,

Plaintiffs still argue that the lack of new polling places has contributed to lines. Id.

at 5. However, this argument is unavailing with respect to Fulton County. As

specified in the Supplemental Declaration of Richard Barron, Fulton County has

added ninety-one (91) polling places since the June 2020 primary election. [Doc.

147-1, ¶ 5] Further, in maintaining this argument, Plaintiffs ignore the ongoing

growth in early voting in Georgia elections and the corresponding reduction in

Election-Day voting1—a point that is especially relevant for Fulton County, as it


1
 The Election Administration and Voting Survey Comprehensive Report,
published after each election by the U.S. Election Assistance Commission
demonstrates this trend in Georgia. In 2014, 32.7% of Georgia voters voted early
and 62.9% voted on Election Day. 2014 EAVS Report,

                                           - -22 --
appears that Fulton County will provide 30 early voting -1sites, which appears to

be more early voting sites than any other county in the state for the November 3,

2020 election. [Doc. 147, ¶ 7].

       Plaintiffs now agree that Fulton and Cobb counties are properly allocating

 machines to avoid wait times. [Doc. 148, pp. 19-20]. “For example, Fulton

 County appears to be supplying one voting machine for every 250 voters

 assigned to a polling location in the General Election and, as discussed below,

 their machine allocation currently does not present a risk of long lines based on

 machine allocation.” As a result, the individual Plaintiffs, Ms. Anderson, Ms.

 Alami, and Ms. Chavez cannot have an injury because they are residents of those

 counties. [Doc. 1, ¶¶ 12-14].



       B.     Plaintiffs do not have standing because there is no actual injury.

       As this Court covered at length at the hearing, the fact that Fulton County

 and the other county defendants responded to the lessons of the June 9, 2020


https://www.eac.gov/sites/default/files/eac_assets/1/1/2014_EAC_EAVS_Compre
hensive_Report_508_Compliant.pdf at p. 201(Table 28). By the 2018 election,
47.91% of Georgia voters voted early instead of on Election Day. 2018 EAVS
Report,https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.
pdf at p. 38 (Overview Table 2).

                                       - -33 --
primary by making significant changes demonstrates that any injury to Plaintiffs

is purely speculative and is ultimately only a hypothetical future injury, not an

injury that is actual or imminent. Whitmore v. Arkansas, 495 U.S. 149, 155

(1990). This speculation is not sufficient to establish Article III standing.

       C.     The Court should not make equipment allocation determinations.

       Moreover, this Court should rebuff Plaintiffs’ attempts to wrestle equipment

 allocations out of the hands of election officials that are required to uphold state

 law that specifically addresses equipment allocation. The Fulton County

 Defendants have shown that they are in compliance with O.C.G.A. § O.C.G.A. §

 21-2- 367(b), they apparently are not challenging its constitutionality. [Doc. 148,

 p. 9]. Indeed, Plaintiffs now appear to agree with the policy rationale, and now

 only allege that “most counties” are not providing one ballot-marking device

 (BMD) for every 250 voters. [Doc. 148 pp. 9-10]. Since Fulton County is in

 compliance with the above referenced statute, Plaintiffs claims as regards the

 Fulton County Defendants appear to be meritless.

       Lastly, the Fulton County Defendants join in the arguments raised by its

 fellow county co-defendants in their oppositions to Plaintiffs’ Supplemental

 Memorandum in support of their Motion for Preliminary Injunction.


                                         - -44 --
                                CONCLUSION

      Early voting for the November 3, 2020 election begins on Monday,

October 12, 2020. Logic and accuracy testing and machine programming for the

November 3, 2020 election is now underway. The Supreme Court “has

repeatedly emphasized that lower federal courts should ordinarily not alter the

election rules on the eve of an election.” Republican Nat’l Comm.v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020This Court should deny Plaintiffs’

motion for preliminary injunction, at least as to Fulton County Defendants.


     Respectfully submitted this 6th day of October, 2020.


                                      OFFICE OF THE FULTON
                                      COUNTY ATTORNEY

                                        /s/Cheryl Ringer
                                      Patrise Perkins-Hooker
                                      County Attorney
                                      Georgia Bar No. 572358
                                      Kaye W. Burwell
                                      Georgia Bar Number: 775060
                                      kaye.burwell@fultoncountyga.gov
                                      Cheryl M. Ringer
                                      Georgia Bar Number: 557420
                                      cheryl.ringer@fultoncountyga.gov
                                      David R. Lowman
                                      Georgia Bar Number: 460298


                                      - -55 --
                             Detriss Thomas
                             Georgia Bar Number: 460935
                             detriss.thomas@fultoncountyga.gov
                             Counsel for the Fulton
                             County Defendants




141 Pryor Street, S.W.,
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)




                             - -66 --
                     CERTIFICATE OF COMPLIANCE




      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the foregoing

FULTON COUNTYFULTON COUNTY DEFENDANTS’ RESPONSE TO

PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR

MOTION FOR PRELIMINARY INJUNCTION has been prepared in Times New

Roman 14-point, a font and type selection approved by the Court in L.R. 5.1(B).

                                      /s/ Cheryl Ringer
                                      Cheryl Ringer




                                      - -77 --
